UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1805



TIANCI CHEN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-908-112)


Submitted:   April 27, 2005                 Decided:   July 12, 2005


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ning Ye, HEMENWAY & ASSOCIATES, Flushing, New York, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Michelle Gorden,
Senior Litigation Counsel, Mark W. Pletcher, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tianci   Chen,   a   native   and    citizen    of   the   People’s

Republic of China, petitions for review of an order of the Board of

Immigration      Appeals   (Board)    affirming,      without      opinion,   the

immigration judge’s denial of his application for asylum.

              Because the Board affirmed under its streamlined process,

the immigration judge’s decision is the final agency determination.

Camara v. Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).                   We will

reverse this decision only if the evidence “‘was so compelling that

no reasonable fact finder could fail to find the requisite fear of

persecution.’”     Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).                  We

have reviewed the administrative record and the immigration judge’s

decision and find substantial evidence supports the conclusion that

Chen failed to establish the past persecution or well-founded fear

of   future    persecution     necessary    to    establish   eligibility     for

asylum.   See 8 C.F.R. § 1208.13(a) (2004) (stating that the burden

of proof is on the alien to establish eligibility for asylum);

Elias-Zacarias, 502 U.S. at 483 (same).

              Accordingly, we deny Chen’s petition for review.                 We

grant the Government’s motion to strike the portions of the joint

appendix that are not part of the administrative record, and the

portions of Chen’s brief that reference these documents.                      See

generally Fed. R. App. P. 10(a).            We also grant the Government’s


                                     - 2 -
motion to supplement the record.   See Fed. R. App. P. 10(e)(2); 4th

Cir. R. 10(e).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                                    PETITION DENIED




                              - 3 -